DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 16-30 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities: the specification is missing section headings noting the various sections. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because: the specification states, in page 4, lines 24-25, that Figure 2a is an enlarged-scale view of a detail of Figure 2; however, the structures shown on Figure 2a do not appear to be a detail view of Figure 2. 
The disclosure is objected to because of the following informalities:
In page 13, line 21, "plan" appears to read "planar".
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 16, there is no antecedent basis in the specification for "in which it is arranged at a station for further processing which is spaced laterally with respect to the needle cylinder of the circular knitting machine and in which said unit adapted to perform additional operations on the article is arranged, and vice versa, with said pick-up body in said release position";
In claim 23, there is no antecedent basis in the specification for "said radial pushers acting on said shoulder in a direction that is opposite with respect to the axis of said pick-up body";
In claim 25, there is no antecedent basis in the specification for "at least two pins"; it is noted that the original specification sets forth a pair of pins.
Claim Objections
Claims 16-17, 20-21, 23, 25 and 27-28 are objected to because: each of the claims sets forth a plurality of elements; however, the plurality of elements are not separated by a line indentation.  37 CFR 1.75(i) and MPEP 608.01(m) require each element or step of the claim should be separated by a line indentation. 
Claims 17, 22-23, 25 and 28 are objected to because of the following informalities:
In claim 17, line 7, "the action" should read "an action" as it is the first time the limitations are recited;
In claim 22, line 3, "the free end" and "the open latch" should read "a free end" and "an open latch" as it is the first time the limitations are recited;
In claim 23, line 4, "the corresponding radial slot" appears to read "a corresponding radial slot of the plurality of radial slots" for proper antecedent basis;
In claim 23, line 6, "the side of said heel" should read "a side of said heel" for proper antecedent basis;
In claim 25, line 2, "supported slidingly" appears to read "slidingly supported" for clarity;
In claim 25, line 6, "said two pins" should read "said at least two pins" for consistency with the previously defined "at least two pins";
In claim 25, line 6, "engaging slidingly" appears to read "slidingly engaging" for clarity;
In claim 28, line 4, "the teeth" appears to read "teeth" as it is the first time the limitation is recited.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such limitations include: "actuation means" as recited in claim 16, "elastic means" as recited in claims 17, 20 and 23, "means being provided for delimiting a stroke of said pick-up elements toward the axis of said pick-up body" as recited in claim 20, and "stroke adjustment means" as recited in claim 27.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 26 recites the limitation "stroke adjustment means" which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the writing disclosure fails to provide any corresponding structure, material, or acts for performing the claimed function. There is a lack of written description for this limitation. 
Claim 27 depends from rejected claim 26 and is likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation "hosiery or the like" in multiple instances, which renders the claim indefinite.  The specification does not disclose what structure(s) would be considered as "the like"; therefore, it is unclear as to what is included within the metes and bounds of the term "the like".  For examination purposes, the term "the like" has been construed to be any tubular structure knitted by a circular knitting machine.
	Claim 16 recites the limitation "each pick-up element", which renders the claim indefinite.  The claim has previously set forth multiple "pick-up elements".  It is unclear whether the limitation is referring to each of the previously defined pick-up elements or different pick-up elements.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be the former as "each of the pick-up elements". 
	Claim 16 recites the limitation "said pick-up body being movable on command from a pick-up position, in which it is arranged", which renders the claim indefinite.  It is unclear which element is being referred to by "which" and which element is being referred to by "it", as a plurality of elements have been previously set forth in the claim.  For examination purposes, "which" has been construed to be "the pick-up position", and "it" has been construed to be "said pick-up body". 
	Claim 16 recites the limitation "to a release position, in which it is arranged", which renders the claim indefinite.  It is unclear which element is being referred to by "which" and which element is being referred to by "it", as a plurality of elements have been previously set forth in the claim.  For examination purposes, "which" has been construed to be "the release position", and "it" has been construed to be "said pick-up body". 
	Claim 16 recites the limitation "and in which said unit adapted to perform additional operations on the article is arranged, and vice versa, with said pick-up body in said release position, which renders the claim indefinite.  The claimed subject matter is unclear due to the claim language.  First, it is unclear what Applicant is referring to by "in which" in the context of the limitation.  Second, it is unclear what Applicant means by "vice versa" in the context of the claim.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "in said station, said unit adapted to perform additional operations on the article is arranged, with said pick-up body in said release position".
	Claim 16 recites the limitation "with respect to a cylindrical surface along which ends of said pick-up element", which renders the claim indefinite.  The claim has previously set forth a cylindrical surface along which the plurality of spikes are arranged.  It is unclear whether the limitation is referring to the previously defined cylindrical surface or a different cylindrical surface.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "a cylindrical surface" in the limitation has been construed to be either the previously defined cylindrical surface or a different cylindrical surface.
	Claims 16 and 17 each recite the limitation "act on", which renders the claims indefinite.  The claims are each set forth as an apparatus claim; however, the limitation appears to be claiming a process of practicing the apparatus. Therefore, the metes and bounds of the claims are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "configured to act on".
	Claim 17 recites the limitation "radial pushers which act on said pick-up elements for their sliding away from the axis of said pick-up body in contrast with the action of said elastic means", which renders the claim indefinite.  It is unclear what feature is being referred to by the term "in contrast with" in the context of the claim; and it is further unclear how the feature is compared with the action of said elastic means.  For examination purposes, the limitation has been construed to be "radial pushers which are configured to act on said pick-up elements for their sliding away from the axis of said pick-up body".
	Claim 20 recites the limitation "a pick-up element", which renders the claim indefinite.  Claim 20 depends from claim 16; and claim 16 has set forth multiple pick-up elements.  It is unclear whether the limitation is referring to one of the previously defined pick-up elements or a different pick-up element.  For examination purposes, the limitation has been construed to be the former as "one of said pick-up elements".
	Claims 21-22 each recite the limitation "the end of said pick-up elements", which renders the claim indefinite.  Claims 21-22 each depend from claim 16; and claim 16 has set forth "ends of said pick-up elements".  It is unclear which end is being referred to by the limitation.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the Examiner has interpreted "the end" as "one of the ends of said pick-up elements".
	Claim 21 recites the limitation "like a hook", which renders the claim indefinite.  The specification does not disclose what structure(s) would be considered as "like a hook"; therefore, it is unclear as to what is included within the metes and bounds of the term "like".  For examination purposes, the limitation has been construed to be any structure comprising a surface of a curvature.
	Claim 22 recites the limitation "like a heel", which renders the claim indefinite.  The specification does not disclose what structure(s) would be considered as "like a heel"; therefore, it is unclear as to what is included within the metes and bounds of the term "like".  For examination purposes, the limitation has been construed to be any structure comprising a protrusion.
	Claim 23 recites the limitations "said radial pushers acting on" and "said elastic means acting on", which render the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitations appear to be claiming a process of practicing the apparatus. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitations have been respectively construed to be "said radial pushers configured to act on" and "said elastic means configured to act on".
	Claim 25 recites the limitation "at least two pins which are oriented axially with respect to said pick-up body and are spaced angularly with respect to each other", which renders the claim indefinite.  It is unclear whether the term "which" refers to the "at least two pins" or other previously defined elements.  If Applicant means the former, the scope of the term "each other" is not consistent with "at least two pins", as "each other" is used to describe two elements while "at least two pins" refers to two or more pins.  For examination purposes, the Examiner has construed "which" to be the at least two pins and "each other" to be "one another".  
	Claim 27 recites the limitation "the stem of its piston", which renders the claim indefinite.  First, it is unclear which structure is being referred to by the term "its".  Second, there is insufficient antecedent basis for "the stem" in the claim.  For examination purposes, the Examiner has interpreted that "its" refers to the fluid operated cylinder, and "the stem" as "a stem".
	Claim 27 recites the limitation "its own axis", which renders the claim indefinite.  It is unclear which structure is being referred to by the term "its", whether the fluid-operated cylinder or the movable plate.  For examination purposes, the limitation has been construed to be "an axis of said fluid-operated cylinder".
	Claim 28 recites the limitation "comb-like", which renders the claim indefinite.  The specification does not disclose what structure(s) would be considered as "comb-like"; therefore, it is unclear as to what is included within the metes and bounds of the term "like".  For examination purposes, the limitation has been construed to be a perimetric profile comprising a plurality of aligned protrusions.
Claim limitation “stroke adjustment means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lonati (US 2010/0319408 A1).
Regarding claim 16, Lonati discloses a pick-up device (pick-up device 10; fig. 1a; paras. 0011, 0040; claim 18) for picking up a tubular knitted article (article 101; fig. 5; paras. 0036, 0041) from a circular knitting machine (circular knitting machine 100; fig. 1; para. 0036) for hosiery or the like and for transferring said tubular knitted article to a unit adapted to perform additional operations on the article (para. 0011; claim 18), comprising 
an annular pick-up body (annular pick-up body 11; fig. 1a; para. 0040; claim 18) which supports pick-up elements (pick-up members 29; fig. 1a; para. 0040; claim 18) which can slide relative to said pick-up body along radial directions (fig. 1a; para. 0040; claim 18), said pick-up body being arrangeable coaxially around a needle cylinder (needle cylinder 121; fig. 1; para. 0040; claim 18) of a circular knitting machine for hosiery or the like so that each one of said pick-up elements faces laterally a needle (needle 123; fig. 1; para. 0037) of the circular knitting machine (fig. 1; para. 0040; claim 18); 
actuation means (annular helical spring 33; fig. 1a; paras. 0041-0042, 0056; claim 18) being provided which act on said pick-up elements for their movement toward or away from an axis (axis 11a; figs. 1, 1a; para. 0041; claim 18) of said pick-up body, for engagement or disengagement of each pick-up element with the needle of the circular knitting machine which it is made to face (figs. 1, 1a; para. 0041; claim 18), and each one of said pick-up elements being adapted to pick up a loop of knitting held on said needle (fig. 1; para. 0041; claim 18).  Applicant, in page 7, ll. 22-24 and page 11, lines 21-25, has defined that actuation means comprising an elastic means and the elastic means is constituted by an annular helical spring; therefore, the actuation means of Lonati meets the claimed structural requirements. 
Lonati further discloses said pick-up body being movable on command from a pick-up position (fig. 1; para. 0045; claim 19), in which it is arranged coaxially around the needle cylinder of the circular knitting machine for hosiery or the like, to a release position (fig. 1; para. 0045; claim 19), in which it is arranged at a station (station 102; figs. 13-15; paras. 0045, 0071-0072, 0088-0089; claim 19) for further processing which is spaced laterally with respect to the needle cylinder of the circular knitting machine (station 102 located above pick-up body 11; figs. 13-15; paras. 0071-0072, 0088-0089; claim 19) and in which said unit adapted to perform additional operations on the article is arranged (paras. 0045, 0094; claim 19), with said pick-up body in said release position (figs. 13-15; para. 0045), 
said station (station 102; figs. 13-15) for further processing of said article comprising a handling element (handling device 60; figs. 13-15; para. 0072; claim 29) provided with a plurality of spikes (spikes 62; figs. 13-15; para. 0072; claim 29) which are arranged along a cylindrical surface (a surface of annular body 61; figs. 13-15; para. 0072; claim 29) and are designed to engage said article (each spike 62 supports a loop of knitting of the last row of knitting formed by the needles 123; fig. 14; para. 0091), said pick-up body (pick-up body 11; fig. 14; para. 0091), in said release position, being arranged coaxially to the cylindrical surface along which said spikes are arranged (the pick-up body 11 of the pick-up device 10 is arranged coaxially to the body 61 of the handling device 60; see fig. 14; paras. 0072, 0091; claim 29), 
the cylindrical surface (the surface of annular body 61; figs. 13-15; para. 0072) along which said spikes (spikes 62; figs. 13-15; para. 0072) are arranged being spaced radially in a direction of said axis (spikes 62 angularly spaced one another about axis 61a of the annular body, and the pick-up body 11 lies with its axis 11a at the axis 61a of the annular body 21; figs. 13-14; paras. 0072, 0089) of said pick-up body with respect to a cylindrical surface (a cylindrical surface whose axis coincides with the axis 61a; see figs. 13-15; para. 0072; claim 29) along which ends (ends 29a; figs. 9-10; para. 0042) of said pick-up elements directed toward the axis (directed toward the axis 11a; para. 0082) are arranged with said pick-up body in said release position (see figs. 13-15).
Regarding claim 17, Lonati discloses the device according to claim 16, and further discloses wherein the end (ends 29; figs. 9-10; para. 0042; claim 18) of each one of said pick-up elements that is directed toward the axis of said pick-up body is provided with a seat (seat 30; fig. 10; para. 0042; claim 18) which can engage a region of a stem (stem 123b; fig. 10; para. 0042; claim 18) of the needle which is located proximate to a latch (latch 123d; fig. 11; para. 0042; claim 18) of the needle on an opposite side with respect to a head of the needle (fig. 11; para. 0042; claim 18), and 
wherein said actuation means comprise elastic means (annular helical spring 33; fig. 1a; paras. 0042, 0056; claim 18) which act on said pick-up elements for their sliding toward the axis of said pick-up body (para. 0042; claim 18) and radial pushers (radial pushers 34; fig. 11; para. 0042; claim 18) which act on said pick-up elements for their sliding away from the axis of said pick-up body in contrast with the action of said elastic means (para. 0042; claim 18).  Applicant, in page 11, lines 21-25, has defined that the elastic means is constituted by an annular helical spring; therefore, the elastic means of Lonati meets the claimed structural requirements.
	Regarding claim 18, Lonati discloses the device according to claim 16, and further discloses the device comprising said pick-up body which is oriented so that its axis is vertical (axis 11a lies vertically; fig. 1; para. 0043; claim 20) and is mounted on an arm (arm 12; fig. 1; para. 0043; claim 20) which can rotate on command (para. 0045; claim 20), with respect to a supporting structure (support structure 15; fig. 1; para. 0043; claim 20), about a vertical actuation axis (vertical actuation axis 13a; fig. 1; para. 0045; claim 20), which is spaced from the axis of said pick-up body (axis 11a; see fig. 1; claim 20), for a transition of said pick-up body from said pick-up position to said release position or vice versa (para. 0045; claim 20).
	 Regarding claim 19, Lonati discloses the device according to claim 18, and further discloses wherein said arm (arm 12; fig. 1) can move on command along said vertical actuation axis (vertical actuation axis 13a; fig. 1; para. 0045; claim 21).
Regarding claim 20, Lonati discloses the device according to claim 17, and further discloses wherein said pick-up body is provided with a plurality of radial slots (radial slots 28; fig. 1a; para. 0050; claim 22), each of which slidingly accommodates a pick-up element (pick-up member 29; fig. 1a; para. 0050; claim 22), said pick-up body supporting said radial pushers which act on command on said pick-up elements for their sliding away from the axis of said pick-up body in contrast with the action of said elastic means (helical spring 33; fig. 1a; para. 0057; claim 22); 
means (shoulder 41 or radial pushers 34; fig. 1a; para. 0060; claim 22) being provided for delimiting a stroke of said pick-up elements toward the axis of said pick-up body (fig. 1a; para. 0060; claim 22).  Applicant, in page 13, lines 3-6, has defined that the means can be a shoulder or the radial pushers; therefore, the elastic means of Lonati meets the claimed structural requirements.
Regarding claim 21, Lonati discloses the device according to claim 17, and further discloses wherein the end (end 29a; figs. 8-9; para. 0055; claim 23) of said pick-up elements directed toward the axis of said pick-up body is shaped like a hook that is open upward (figs. 8-9; para. 0055; claim 23); 
said seat (seat 30; fig. 10; claim 23) being formed on a back of said hook (fig. 10; para. 0055; claim 23).
Regarding claim 22, Lonati discloses the device according to claim 21, and further discloses wherein the end (end 29a; figs. 8-9; para. 0084; claim 24) of said pick-up elements that is directed toward the axis of said pick-up body (figs. 8-9; para. 0055; claim 24) can engage, by means of said seat (seat 30; fig. 10; para. 0084), the stem (stem 123b; figs. 8, 11; para. 0084) of the needle between the free end of the open latch of a needle and the stem of said needle (fig. 11; para. 0084; claim 24).
	Regarding claim 23, Lonati discloses the device according to claim 20, and further discloses wherein 
an end (end 29b; figs. 8-9; para. 0056; claim 25) of each one of said pick-up elements that is opposite with respect to the end (end 29a; figs. 8-9; para. 0056; claim 25) directed toward the axis of said pick-up body is shaped like a heel (figs. 8-9; para. 0056; claim 25) which is extended parallel to the axis (axis 11a; fig. 11; para. 0056; claim 25) of said pick-up body and protrudes upward from the corresponding radial slot (radial slot 28; fig. 11; para. 0056; claim 25); 
said heel-shaped end forming a shoulder (shoulder 32; figs. 9-10; para. 0056; claim 25) directed toward the axis of said pick-up body (axis 11a; fig. 11; para. 0056; claim 25); 
said radial pushers (radial pushers 34; fig. 11; para. 0057; claim 25) acting on said shoulder (shoulder 32; figs. 9-11; para. 0057; claim 25) in a direction that is opposite with respect to the axis of said pick-up body (so as to cause the sliding of the pick-up members 29 away from the axis 11a; see figs. 9-11; para. 0057; claim 25) and said elastic means (annular helical spring 33; fig. 11; para. 0056; claim 25) acting on the side of said heel that is opposite with respect to said shoulder (fig. 11; para. 0056; claim 25).
	Regarding claim 24, Lonati discloses the device according to claim 17, and further discloses wherein said elastic means are constituted by a helical spring which has an annular extension (annular helical spring 33; fig. 11; para. 0056; claim 26) and is arranged in said pick-up body around said pick-up elements (pick-up members 29; fig. 11; para. 0056; claim 26).
Regarding claim 25, Lonati discloses the device according to claim 17, and further discloses wherein each one of said radial pushers (radial pushers 34; figs. 5, 11; para. 0058; claim 27) is shaped like an annular sector (figs. 5, 11; para. 0058) and is supported slidingly by said pick-up body (inside the pick-up body and capable of moving radially toward and away from axis 11; figs. 5, 11; para. 0058; claim 27) along a corresponding direction which is oriented radially with respect to said pick-up body (capable of moving radially toward and away from axis 11a of said pick-up body 11; figs. 5, 11; para. 0058; claim 27); 
each one of said radial pushers being integral with at least two pins (a pair of pins 36; figs. 5, 11; para. 0058; claim 27) which are oriented axially with respect to said pick-up body (figs. 5, 11; para. 0058; claim 27) and are spaced angularly with respect to each other around the axis of said pick-up body (axis 11a; figs. 5, 11; para. 0058; claim 27); 
said two pins engaging slidingly corresponding first slits (first slots 37; figs. 5, 11; para. 0058; claim 27), which are mutually parallel and are oriented so as to allow a radial movement of the corresponding radial pusher with respect to said pick-up body (figs. 5, 11; para. 0058; claim 27) and are formed in a fixed annular plate (fixed plate 35 which is annular; figs. 5, 11; para. 0058; claim 27) which is fixed coaxially to said pick-up body (figs. 5, 11; para. 0058; claim 27); 
said pins furthermore engaging second slits (second slots 39; fig. 5; para. 0058; claim 27) formed in a movable plate (movable plate 38; fig. 5; para. 0058; claim 27), which is annular and is arranged coaxially to said pick-up body (fig. 5; para. 0058; claim 27); 
said second slits being inclined with respect to said first slits (fig. 5; para. 0058; claim 27) and said movable plate being able to rotate about its own axis with respect to said pick-up body (fig. 5; para. 0058; claim 27) in order to cause the sliding of said pins along said first slits (fig. 5; para. 0058; claim 27).
Regarding claim 28, Lonati discloses the device according to claim 17, and further discloses the device further comprising a presser (presser 42; figs. 1, 1a; para. 0062; claim 30) which has a circular planar shape (figs. 1, 1a; para. 0062; claim 30) with a comb-like perimetric profile (figs. 1, 1a; para. 0062; claim 30); 
said presser being arrangeable so as to face coaxially said pick-up body (pick-up body 11; para. 0070; figs. 1, 1a; claim 30) and being axially movable with respect to said pick-up body in order to penetrate with the teeth of its perimetric profile between said pick-up elements (pick-up members 29; figs. 1, 1a; claim 30).
Regarding claim 29, Lonati discloses the device according to claim 28, and further discloses wherein said presser is mounted on a corresponding arm (arm 43; figs. 1, 1a; para. 0063; claim 31) which can rotate integrally or with respect to the arm that supports said pick-up body about said vertical actuation axis (axis 13a; figs. 1, 1a; paras. 0045, 0063; claim 31).
Regarding claim 30, Lonati discloses the device according to claim 29, and further discloses wherein said arm that supports said presser is movable integrally or with respect to the arm that supports said pick-up body along said vertical actuation axis (figs. 1, 1a; paras. 0045, 0063; claim 31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lonati (US 2010/0319408 A1).
Regarding claim 26, Lonati discloses the device according to claim 25, and further discloses the device further comprising plate actuation means (fluid-actuated cylinder 40; figs. 2, 2a; para. 0059; claim 28) which comprise a linear actuator (fluid-actuated cylinder 40; figs. 2, 2a; para. 0059; claim 28).
Lonati does not explicitly disclose wherein the plate actuation means, i.e., the fluid-actuated cylinder 40, is provided with stroke adjustment means.  However, Lonati does disclose that the plate actuation means causes rotation of the movable plate 38 and actuating the spacing of the radial pushers 34, thereby actuating the pick-up members 29 to move relative to the axis 11; and the stroke of the pick-up members 29 relative to axis 11 is delimited by the radial pushers 34.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the fluid-actuated cylinder 40 as disclosed by Lonati, with wherein the fluid-actuated cylinder 40 comprising means for adjusting the spacing of the radial pushers 34 thereby being capable of adjusting the strokes of the pick-up members, in order to provide variable strokes which are adapted to different positions for transferring the stitches from the needle cylinder to the station for performing additional functions.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).  MPEP 2144.04, V, D.
Regarding claim 27, Lonati discloses the device according to claim 26, and further discloses wherein said linear actuator comprises a fluid-operated cylinder (fluid-actuated cylinder 40; figs. 2, 2a; para. 0059; claim 28), which is mounted on said arm (arm 12; figs. 2, 2a; para. 0059; claim 28) and is connected with the stem of its piston to said movable plate (movable plate 38; figs. 2, 2a; para. 0060; claim 28); 
said fluid-operated cylinder being actuatable in order to actuate the rotation of said movable plate about its own axis (axis 11a; figs. 2, 2a; para. 0060; claim 28) with respect to said pick-up body (figs. 2, 2a; para. 0060; claim 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Lonati (US 2010/0313607 A1), Frullini (US 2006/0144095 A1) and Inli (EP 2377979 A1) can also be used for 102 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732